19-23185-rdd   Doc 138-1   Filed 09/18/19 Entered 09/18/19 15:44:27   Exhibit
                                    Pg 1 of 6
19-23185-rdd   Doc 138-1   Filed 09/18/19 Entered 09/18/19 15:44:27   Exhibit
                                    Pg 2 of 6
19-23185-rdd   Doc 138-1   Filed 09/18/19 Entered 09/18/19 15:44:27   Exhibit
                                    Pg 3 of 6
19-23185-rdd   Doc 138-1   Filed 09/18/19 Entered 09/18/19 15:44:27   Exhibit
                                    Pg 4 of 6
19-23185-rdd   Doc 138-1   Filed 09/18/19 Entered 09/18/19 15:44:27   Exhibit
                                    Pg 5 of 6
19-23185-rdd   Doc 138-1   Filed 09/18/19 Entered 09/18/19 15:44:27   Exhibit
                                    Pg 6 of 6
